EXHIBIT 10.29
 
FOURTH AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT


This FOURTH AMENDMENT TO DEPOSIT PROCESSING SERVICES AGREEMENT (this
"Amendment") is entered into as of August 30, 2012, by and between Higher One,
Inc. ("Higher One") and Cole Taylor Bank ("Bank").


WHEREAS, Higher One and Bank are parties to that certain Deposit Processing
Services Agreement dated as of March 29, 2012, as amended (the "Deposit
Processing Services Agreement"); and


WHEREAS, the parties hereto desire to amend the terms of the Deposit Processing
Services Agreement in accordance with the terms of this Amendment; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereto agree as follows:


1.  Unless otherwise defined in this Amendment, all capitalized terms used
herein shall have the definitions indicated in the Deposit Processing Services
Agreement.


2.  The final sentence of Section 2.11 of the Deposit Processing Services
Agreement is hereby amended and restated as follows:
"Furthermore, the Parties shall draft, finalize and execute a transition
agreement addressing each Party's responsibilities in conjunction with the
future termination of this Agreement and Depositor Program on, or prior to,
November 30, 2012."


2.  This Amendment may not be amended, waived or modified in any manner without
the prior written consent of each party hereto.


3.  Except as specifically amended and modified hereby, all of the terms and
conditions of the Deposit Processing Services Agreement shall remain unchanged
and in full force and effect. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
conflict of laws rules.


4.  This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.




COLE TAYLOR BANK


By: /s/ Randall T. Conte
Its: CFO




HIGHER ONE, INC.


By: Miles Lasater
Its: COO



